IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE,                      :       ID No. 1702003570
                                        :
      v.                                :
                                        :
TERRANCE STOKES,                        :
                                        :
      Defendant.                        :
                                        :
                                        :
                                        :

                                   ORDER

           On this 16th day of August, 2021, upon consideration of Defendant
Terrance Stokes’ first motion for postconviction relief, his supplemental filing, and
the record in this case, IT APPEARS THAT:
           1. Defendant filed his first motion for postconviction relief, pro se, on
February 2, 2021. He then filed a second motion asserting different grounds for
relief. The Court considers the second filing to constitute a supplemental filing and
has considered the grounds for relief that he has alleged in both filings.
           2. The Defendant had pled guilty to Robbery Second and Conspiracy
Second charges; the Court sentenced him on those charges on April 11, 2018. He
did not appeal his convictions or sentences to the Delaware Supreme Court. Rather,
two years and ten months after his plea and sentencing, he filed this motion for
postconviction relief.
           3. After careful consideration of Mr. Stokes’ motion, the Court must
summarily deny it because Superior Court Criminal Rule 61(i)(1) bars it. Namely,
the Rule provides that:



                                            1
       [a] motion for postconviction relief may not be filed more than one year
       after the judgment of conviction is final or, if it asserts a retroactively
       applicable right that is newly recognized after the judgment of
       conviction is final, more than one year after the right is first recognized
       by the Supreme Court of Delaware or by the United States Supreme
       Court.1

           4. Here, Mr. Stokes filed his motion greater than one year from the date
of his conviction and sentencing. Neither his motion for postconviction relief nor
his supplemental filing assert a retroactively applicable right that is newly
recognized by the Delaware Supreme Court or the United States Supreme Court.2
           5. Furthermore, Mr. Stokes’ filings demonstrate no other exception to the
one-year procedural bar.         Namely, he does not allege that the Court lacked
jurisdiction over his case.3 Nor did he separately satisfy the pleading requirements
set forth in Rule 61(d)(2)(i) or (2)(ii).4 As a result, Mr. Stokes’ motion is time barred.
       NOW, THEREFORE, after considering Mr. Stokes’ filings and the record
in this case, the Court DENIES his motion for postconviction relief.
       IT IS SO ORDERED.



                                                      /s/Jeffrey J Clark
                                                      Resident Judge

JJC/dsc
oc: Prothonotary
cc: Stephen R. Welch, Jr., Esquire for DAG S. Smith
      Kevin P. Tray, Esquire
      Terrance Stokes, JTVCC


1
  Super. Ct. Crim. R. 61(i)(1).
2
  See id. (recognizing this exception to the one-year bar).
3
  See Super Ct. Crim. R. 61(i)(5).
4
  See id (including exceptions for newly discovered evidence or when a sentence of death is
involved).
                                               2